CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Tempur-Pedic International Inc. Amended and Restated 2003 Equity Incentive Plan of our reports dated February 14, 2008, with respect to the consolidated financial statements and schedule of Tempur-Pedic International Inc. and Subsidiaries included in its Annual Report (Form 10-K) for the year ended December 31, 2007, and the effectiveness of internal control over financial reporting of Tempur-Pedic International Inc. and Subsidiaries filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Louisville, Kentucky October
